
	
		III
		111th CONGRESS
		1st Session
		S. RES. 166
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2009
			Mr. Schumer submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the printing of a collection
		  of the rules of the committees of the Senate.
	
	
		That a collection of the rules of the
			 committees of the Senate, together with related materials, be printed as a
			 Senate document, and that there be printed 300 additional copies of such
			 document for the use of the Committee on Rules and Administration.
		
